Citation Nr: 1605685	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  08-06 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide and pesticide exposure during military service.


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from August 1971 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran timely appealed the above issue.

This case was last before the Board in August 2014, when the Board denied service connection for diabetes mellitus, type II.  The Veteran timely appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  During the pendency of that appeal, the Veteran and the Secretary for the Department of Veterans Affairs (Secretary) jointly agreed to vacate the Board's August 2014 decision and remand the diabetes mellitus issue back to the Board for further development.  The Court issued an August 2015 Court order which vacated the Board's August 2014 decision.  The case has been returned to the Board at this time in compliance with the August 2015 Court order and Joint Motion for Remand.  


FINDINGS OF FACT

1.  The Veteran is shown to have a current diagnosis of diabetes mellitus, type II.

2.  The Veteran's Form DD 214 demonstrates that his military occupational specialty (MOS) was an Entomology Specialist, and that his last duty station was Kirtland Air Force Base.

3.  The Veteran submitted a "Partial List of Pesticides and Herbicides Used at Kirtland Air Force Base" noted in the Installation and Restoration Program Report of Hazardous Materials at Kirtland Air Force Base prepared by the Air Force in November 1981, which demonstrates that "2-4-D" was used at Kirtland Air Force Base during the Veteran's period of service.

4.  The Veteran is found to have been exposed to 2,4-D, a noted herbicide agent, during his period of service; his diabetes mellitus is therefore presumed to be due to that conceded exposure in service to a noted herbicide agent.



CONCLUSION OF LAW

The criteria establishing service connection for diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

VA regulations provide that for a Veteran who has been exposed to an herbicide agent during military service, service connection for diabetes mellitus, type II, will be presumed.  See 38 C.F.R. § 3.309(e) (2015).  Herbicide agents are defined by VA regulation as a chemical used in an herbicide used by the United States, specifically noted as: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and, picloram.  See 38 C.F.R. § 3.307(a)(6)(i) (2015).

The evidence of record demonstrates that the Veteran has been diagnosed with diabetes mellitus, type II.  Therefore, the first element of service connection has been met in this case.  

On appeal, the Veteran has averred that his diabetes is related to his exposure to chemicals as an entomologist at Kirtland Air Force Base from 1973 to 1975; his duties involved that of a pest controller and maintaining the grounds of the base, including "controlling all weeds and growth of plants at the base."  

The Veteran's service personnel records document that he was in fact stationed at Kirtland Air Force Base in Albuquerque, New Mexico from 1973 to 1975.  The Veteran's Form DD 214 further demonstrates that his military occupational specialty (MOS) was that of "Entomology Specialist," with the equivalent civilian occupation of "Vermin Exterminator."  

In June 2012, the Veteran submitted a "Partial List of Pesticides and Herbicides Used at Kirtland Air Force Base" noted in the Installation and Restoration Program Report of Hazardous Materials at Kirtland Air Force Base, prepared by the Air Force in November 1981.  The "Partial List" included the following chemicals and their uses: 

Chemical
Use
Aluminum Phosphide
Fumigant
Bromacil
Herbicide
Carbaryl (Sevin)
Insecticide
Chlordane
Insecticide
Chlorpyrifos (Dursban)
Insecticide
Diazinon
Insecticide
Dichlorvos (DDVF)
Insecticide
Malathion
Insecticide
Paraquat
Herbicide
Pentachlorophenol (PCP)
Wood Preservative; Handwritten note: (herbicide)
Propoxur (Baygon)
Insecticide
Thiram
Fungicide
Strychnine/Strychnine Sulfate
Rodenticide
Zinc Phosphide

2-4-D (Board Note: Noted "herbicide agent" under 38 C.F.R. § 3.307(a)(6)(i)).
Herbicide

The Installation and Restoration Program Report further notes that the "Entomology Shop, B[ui]ld[in]g 20687" was "responsible for control of insect-type pests for the entire base."  The "Grounds Shop, B[ui]ld[in]g 20687" was "responsible for beautification of the base and preservation of base property."

With the Installation and Restoration Program Report, the Veteran also submitted the "Military Entomology Operational Handbook, Air Force AFM 91-16" from December 1971, which in Part 3 (Tactical) of "Table A-1, Pesticides Recommended for Use in Military Operations," noted that Herbicide 2,4-D, used in Agents White and Orange as a mixture of herbicide agents, was a "standard stock herbicide" that was "used for tactical purposes, and not for base-type pest control operations."

However, Herbicide 2,4-D is also shown on Part 2 (Supervision Required) of Table A-1, noting that the "following pesticides must be applied by, or under the direct supervision of, trained and certified personnel," as a stand-alone herbicide that was used in base operations at Kirtland Air Force Base during the Veteran's period of service.  The Veteran, as an entomologist, would be a person certified to use that chemical during the course of his duties at Kirtland Air Force Base.


Given the above evidence, and by resolving all doubt in the Veteran's favor, the Board finds that the Veteran is shown to have exposure to 2,4-D, a noted herbicide agent, due to his duties as an entomologist at Kirtland Air Force Base during his period of service.  As 2,4-D is a noted herbicide agent, under VA regulations, the Veteran's diabetes mellitus, type II, is presumed to be a result of his exposure to that noted herbicide agent during military service.  

Accordingly, by resolving all doubt in the Veteran's favor, the Board finds that service connection for diabetes mellitus, type II, is warranted on the basis of the evidence of record at this time.  See 38 C.F.R. §§3.102, 3.307, 3.309.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for diabetes mellitus, type II, is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


